Citation Nr: 1548600	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-32 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to a low back disability.

2.  Whether a reduction in rating of hairy-cell leukemia from 100 percent to 0 percent effective November 1, 2001, was proper.

3.  Entitlement to an effective date earlier than September 8, 2014, for the award of special monthly compensation based on the loss of use of a creative organ. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  Service in the Republic of Vietnam is documented in the record.

This case comes to the Board of Veterans' Appeals (Board) from November 2013 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In August 2015, the Veteran's representative submitted additional evidence and argument.

A July 2015 rating decision granted special monthly compensation based on the loss of use of a creative organ due to decreased libido, effective September 8, 2014.  In August 2015, the Veteran filed a notice of disagreement with that effective date.

The issues of entitlement to service connection for erectile dysfunction and an effective date earlier than September 8, 2014, for the award of special monthly compensation based on the loss of use of a creative organ are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The November 2013 rating decision and August 2014 statement of the case show that the RO did not properly apply the provisions of 38 C.F.R. § 3.344, regarding rating reductions.  


CONCLUSION OF LAW

The reduction in rating of hairy-cell leukemia to 0 percent effective November 1, 2001, was not proper and is void.  Therefore the 100 percent rating is restored.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  

Procedurally, where a reduction in rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e) (2015). 

In cases where a rating has been in effect for five years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  A rating that has been in effect for five years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a) (2015).   The five year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).  If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b) (2015).  

The above requirements do not apply to ratings that have not continued for long periods of five years or more at the same level or to disabilities which have not become stabilized and are likely to improve.  Rather, in such cases, reexaminations disclosing improvement, physical or mental, in those disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2015).  

When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288 (1999).

In this case, the rating for hairy-cell leukemia was reduced pursuant to the requirements of 38 C.F.R. § 3.105(e).  The RO properly prepared a rating decision proposing the reduction in August 2013 setting forth the rationale of the proposed reduction.  The RO then issued a rating decision in November 2013 reducing the rating.  Thus, the Veteran received the proper period of notice under 38 C.F.R. § 3.105(e).  However, that regulation provides that following the proposed rating, "final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 60-day period from the date of notice to the beneficiary of the final rating action expires."  38 C.F.R. § 3.105(e) (2015).  The Veteran was notified of the proposed reduction in August 2013.  Therefore, the effective date of the reduction could be no earlier than October 31, 2013.  The November 1, 2001, effective date of reduction was not in accordance with 38 C.F.R. § 3.105(e) (2015).

In the November 2013 rating decision, the RO reduced the rating of hairy-cell leukemia from 100 percent to 0 percent, effective November 1, 2001.  The 100 percent rating had been assigned by the RO in a June 2011 rating decision and was effective from September 24, 1999.  Thus, the rating had been in effect for less than five years, and provisions of 38 C.F.R. § 3.344(c) are for application.  While the effective date of the proposed reduction would normally be used to determine whether the rating had been in effect for more than five years, the proper effective date of reduction should not have been earlier than October 31, 2013.  Therefore, the rating was in effect for more than five years.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  However, care must be taken to ensure that a change in an examiner's evaluation demonstrates an actual change in the condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  

The Veteran's hairy-cell leukemia has been rated under Diagnostic Code 7703.  38 C.F.R. § 4.117 (2015).  That diagnostic code provides for a single 100 percent disability rating for leukemia during active disease or a treatment phase.  Otherwise, leukemia should be rated as anemia (Diagnostic Code 7700) or aplastic anemia (Diagnostic Code 7716), whichever would result in the greater benefit.  38 C.F.R. § 4.117.  A note to Diagnostic Code 7703 provides that the 100 percent rating shall continue beyond the cessation of any chemotherapy.  The note also provides that, six months after chemotherapy is discontinued, an appropriate disability rating shall be determined by mandatory VA examination, and any change in rating based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e).  The note finally provides that, if there has been no recurrence of leukemia, it should be rated on its residuals.  38 C.F.R. § 4.117 (2015).

While the record indicates that the Veteran's hairy-cell leukemia is in remission, the November 2013 rating decision and August 2014 statement of the case show that the RO also did not properly apply the provisions of 38 C.F.R. § 3.344, regarding rating reductions.  The RO did not cite to or provide notice of those provisions.  The RO also did not address whether an improvement in disability actually occurred, or whether any improvement demonstrated an improvement in the Veteran's ability to function under the ordinary conditions of life and work, as required by the regulation.  38 C.F.R. §§ 3.344, 4.1, 4.2, 4.13 (2013); Brown v. Brown, 5 Vet. App. 413 (1993); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board emphasizes that failure to properly apply the provisions of 38 C.F.R. § 3.344 makes a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  Greyzck v. West, 12 Vet. App. 288 (1999); Hayes v. Brown, 9 Vet. App. 67 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  Accordingly, the reduction in rating of hairy-cell leukemia from 100 percent to 0 percent was not proper and is void ab initio.  Thus, the 100 percent rating under Diagnostic Code 7703 must be restored effective November 1, 2001.  Because the outcome warranted in view of this procedural defect, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.


ORDER

As the reduction in rating of hairy-cell leukemia from 100 percent to 0 percent was not proper, and restoration of the 100 percent rating effective November 1, 2001, is granted.


REMAND

With respect to erectile dysfunction, the Veteran was provided a VA examination in October 2014.  He reported developing symptoms of erectile dysfunction in 1998 and symptoms of leukemia in 1998.  He did not relate the erectile dysfunction to back trouble, stating that his back flare-ups were not associated with any issues of erectile dysfunction.  The examiner then opined that that the Veteran's erectile dysfunction was not proximately due to or the result of or aggravated by lumbar spinal stenosis or hairy-cell leukemia.  The examiner noted that leukemia can cause erectile dysfunction if it results in priapism with residuals or if the treatment results in erectile dysfunction, but in this case there was no evidence of either.  The examiner noted that lumbar spinal stenosis can be a cause of erectile dysfunction, but in this case the Veteran's history did not suggest any association with no symptoms of erectile dysfunction occurring in association with flares in back pain or radicular symptoms or neurologic compromise .

In an August 2015 statement, the Veteran's representative noted that the Veteran is prescribed oxycodone for back pain and documented, although less common, side effects of oxycodone included lost or diminished sexual ability and performance.  The representative provided a VA treatment record showing that the Veteran is receiving oxycodone and an internet site for the documented side effects.  Thus, the Veteran's claims file should be returned to the examiner for a supplemental opinion that addresses the above.

A July 2015 rating decision granted special monthly compensation based on the loss of use of a creative organ effective September 8, 2014, due to decreased libido.  In August 2015, the Veteran filed a notice of disagreement with the effective date of the award.  Thus, the Board is required to remand the issue of entitlement to an effective date earlier than September 8, 2014, for the award of special monthly compensation based on the loss of use of a creative organ for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  That issue is also inextricably intertwined with the claim for service connection for erectile dysfunction.

The Board notes that both the reasons and bases section of the July 2015 rating decision and the notice of the rating decision cite to September 18, 2014, as the effective date of the award of special monthly compensation.  The rating codesheet cites to September 8, 2014, and September 18, 2014.  The Board requests that this discrepancy be resolved on remand.  For purposes of this remand, the Board will use the more favorable date.  The Board also observes that a November 2014 rating decision granted service connection for decreased libido associated with leukemia, effective September 8, 2014.  The Veteran has continued to claim service connection for erectile dysfunction due to treatment for a service-connected back disability, which could result in an earlier effective date for special monthly compensation.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on the issue of entitlement to an effective date earlier than September 8, 2014, for the award of special monthly compensation based on the loss of use of a creative organ.  Advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

2.  Return the claims file to the examiner who conducted the October 2014 VA examination for a supplemental opinion.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that erectile dysfunction was caused or aggravated (worsened beyond the natural progress of the disease) by treatment for a service-connected low back disability, to include oxycodone.  The examiner should discuss the representative's August 2015 statement noting that documented, although less common, side effects of oxycodone included lost or diminished sexual ability and performance.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


